DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al 9,653,843. Regarding claim 1, Suzuki discloses a connector 2 comprising: a housing 14; and a terminal-equipped electric wire  assembled to the housing, wherein the terminal-equipped electric wire includes: a terminal 12; an electric wire 11; and a flexible conductor 25 provided between the terminal 12 and the electric wire 11, wherein the flexible conductor 25 is divided into a plurality of divided conductor portions along an axial direction of the flexible conductor (see fig. 10), and wherein the divided conductor portions are bent in different directions from each other.
Regarding claim 2, the divided conductor portions are evenly arranged from a central axis of the flexible conductor, the divided conductor portions being respectively bent in directions away from the central axis.
Regarding claim 3, wherein each of the divided conductor portions has an excess length portion (at 25b in fig. 10), bent in a direction spaced apart from a central axis of the flexible conductor.
Regarding claim 4, further comprising a busbar 3, wherein the divided conductor portions are connected to the electric wire via the busbar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/            Primary Examiner, Art Unit 2833